     Case 2:19-cv-01515-ROS-CDB Document 38 Filed 05/08/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Donna Marie Biscoe,                               No. CV-19-01515-PHX-ROS (CDB)
10                  Plaintiff,                          ORDER
11    v.
12    Corizon Health Incorporated,
13                  Defendant.
14
15          Plaintiff Donna Marie Biscoe requests leave to amend her complaint. Magistrate
16   Judge Camille D. Bibles recommends that request be denied. (Doc. 31).               Because
17   Plaintiff’s motion and proposed amended complaint do not contain sufficient facts
18   supporting the claims against the defendants she wishes to add, the Magistrate Judge’s
19   recommendation will be accepted and the request to amend the complaint will be denied.
20          On May 20, 2019, Plaintiff filed her First Amended Complaint. (Doc. 11). As
21   explained in the Court’s subsequent screening order, that complaint contained a single
22   count against Corizon Health Services, Arizona Department of Corrections Director
23   Charles L. Ryan, and Nurse Practitioner Patricia Davis. Plaintiff’s allegations focused on
24   the failure to diagnose and treat trichomoniasis, a sexually transmitted infection. The Court
25   interpreted Plaintiff as basing her claim against Corizon on alleged “policies, decisions,
26   and contract restrictions and limitations” that led to Corizon not “test[ing] inmates for
27   trichomoniasis during certain years.” (Doc. 12 at 4). As for Defendant Ryan, Plaintiff
28   alleged he was aware of Corizon’s policies and took no action. And as for Defendant
     Case 2:19-cv-01515-ROS-CDB Document 38 Filed 05/08/20 Page 2 of 4



 1   Davis, she allegedly provided inadequate care for Plaintiff’s medical complaints. The
 2   Court determined Plaintiff had stated a claim against Corizon based on its alleged policy
 3   of not testing but dismissed Ryan and Davis. (Doc. 12 at 4, 6).
 4          Corizon answered the complaint and Magistrate Judge Bibles entered a Scheduling
 5   Order. (Doc. 16). According to the Scheduling Order, the parties had until December 6,
 6   2019, to amend the pleadings. (Doc. 16). On December 2, 2019, Plaintiff moved to amend
 7   her complaint “to add Patricia Davis as a defendant . . . for her actions (inactions) in the
 8   treatment of plaintiff’s serious medical needs.” (Doc. 23 at 2-3). Plaintiff’s motion,
 9   however, did not include a copy of the proposed Second Amended Complaint indicating
10   how it differed from the First Amended Complaint. Therefore, Magistrate Judge Bibles
11   ordered Plaintiff to submit such a copy of the proposed Second Amended Complaint no
12   later than December 27, 2019. (Doc. 26).
13          On December 26, 2019, Plaintiff filed a new motion to amend along with a proposed
14   Second Amended Complaint indicating the changes Plaintiff wished to make. Unlike the
15   previous motion filed on December 2, however, the December 26 motion did not seek to
16   add only Davis. Instead, the December 26 motion sought to add Davis and eight other
17   individuals as defendants. (Doc. 27). Plaintiff explained that she wished to pursue a claim
18   against Davis and the other individuals under the “Federal Tort Claims Act — Eighth
19   Amendment.” (Doc. 28-1 at 4). Corizon opposed the motion to amend, arguing it differed
20   substantially from the motion filed on December 2 and, because the new motion was not
21   filed until December 26, it was untimely under the Scheduling Order. (Doc. 29). On
22   February 20, 2020, Magistrate Judge Bibles issued a Report and Recommendation
23   (“R&R”) regarding the December 26 motion to amend.
24          The R&R treats the December 26 motion as timely but recommends the Court deny
25   the motion on its merits. The R&R explains the proposed Second Amended Complaint
26   only alleges “Davis and the newly-named individuals defendants were negligent and
27   committed malpractice with regarding to Plaintiff’s medical treatment.” (Doc. 31 at 8).
28   Because the standard for asserting a claim under the Eighth Amendment requires the facts


                                                -2-
     Case 2:19-cv-01515-ROS-CDB Document 38 Filed 05/08/20 Page 3 of 4



 1   point to more than negligence, the R&R concludes it would be futile to allow the
 2   amendment.
 3          Plaintiff filed timely objections to the R&R. (Doc. 32). According to Plaintiff, the
 4   proposed Second Amended Complaint seeks to add “all parties that participated in
 5   depriving [Plaintiff] of adequate medical treatment and the treatment of her serious medical
 6   need.” (Doc. 32 at 3). Plaintiff’s objections, however, do not explain how the facts in the
 7   proposed Second Amended Complaint are sufficient to support a claim against each of the
 8   newly identified individuals.
 9          As explained in the Court’s Screening Order, “[n]ot every claim by a prisoner
10   relating to inadequate medical treatment states a violation of the Eighth Amendment.”
11   (Doc. 12 at 5). To state such a claim, a plaintiff must allege facts showing a defendant
12   acted with “deliberate indifference.” That is a “high legal standard” that requires a
13   defendant do more than merely act with “negligence or lack of ordinary due care.” (Doc.
14   12 at 5). Beyond alleging facts to meet this high standard, a plaintiff must also allege the
15   “specific facts linking each defendant to [the claimed] violation.” Ortez v. Washington
16   Cty., State of Or., 88 F.3d 804, 809 (9th Cir. 1996). In other words, a plaintiff must allege
17   the specific acts or inactions by each defendant that caused a violation of her rights.
18          The proposed Second Amended Complaint does not contain sufficient factual
19   allegations regarding the actions or inaction of each individual defendant Plaintiff wishes
20   to add. Plaintiff does allege some facts regarding her interactions with Defendant Davis
21   but those facts show only negligence or malpractice. As for the eight other individuals,
22   there are no meaningful allegations regarding what each individual did or failed to do.
23   Plaintiff does allege that the various individuals “never recommended that any further
24   testing for other diseases be conducted, done on [her].” (Doc. 28 at 6). But without any
25   elaboration of the nature of Plaintiff’s interactions with these individuals, there is no basis
26   to conclude the individuals had an obligation to make such recommendations. Therefore,
27   Plaintiff has not stated plausible claims against the individuals and her proposed
28


                                                  -3-
     Case 2:19-cv-01515-ROS-CDB Document 38 Filed 05/08/20 Page 4 of 4



 1   amendment would be futile.1
 2         Accordingly,
 3         IT IS ORDERED the Report and Recommendation (Doc. 31) is ADOPTED. The
 4   Motion for Leave to Amend Complaint (Doc. 27) is DENIED.
 5         Dated this 8th day of May, 2020.
 6
 7
 8                                                   Honorable Roslyn O. Silver
 9                                                   Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     1
       The R&R also correctly observes that Plaintiff describes her proposed claim against the
27   individuals as brought pursuant to the Federal Tort Claims Act. Those individuals,
     however, are not alleged to be federal employees. Therefore, to the extent Plaintiff is
28   attempting to amend to state a claim under the Federal Tort Claims Act, such an amendment
     would be futile.

                                               -4-
